Title: From George Washington to Samuel Potts, 18 March 1792
From: Washington, George
To: Potts, Samuel



Sir,
Philad. 18th Mar. 1792

Your letter of the 31st of October, on the subject of a Legacy left by Mr[s] Savage to Mrs Bomford, has been received; and shall be transmitted to the Revd Mr Fairfax, whose avocations not being of the constant and indispensible nature that mine have been and still are, have given him better opportunities of attending to the Affairs of the late Mr[s] Savage than I have had; his knowledge of the situation of that business is therefore much more accurate than mine. You will see by the enclosed copy of a letter which I wrote to Mrs Bomford on the 6th of January 1790, that it has been totally out of my power to pay any attention to the Affairs of Mrs Savage since the year 1775, and that I have referred her to Mr Fairfax, to whom I must likewise beg leave to refer you. I am Sir, Your most obedt Servant

Go: Washington.

